Citation Nr: 9926519	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-234 50A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for esophageal cancer, 
including on the basis of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969, including service in the Republic of Vietnam.  
He is a recipient of the Combat Action Ribbon.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action by the RO denying 
service connection for esophageal cancer, including as a 
residual of exposure to Agent Orange.  The Board remanded 
this issue to the RO in November 1997 for further 
development.  It is now before the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran's claim for service connection for cancer of the 
esophagus, including as a residual of exposure to Agent 
Orange, is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for cancer of the esophagus, including as 
a residual of exposure to Agent Orange.  
38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veteran's May 1966 examination prior to service 
entrance, no pertinent abnormalities were noted.  Review of 
the service medical records reveals no findings or complaints 
indicative of esophageal cancer.  On the veteran's August 
1969 examination prior to separation from service, no 
relevant findings were reported.  

Private clinical records reveal that the veteran was 
hospitalized in late February 1997 with complaints of 
fullness in his chest and an inability to swallow either 
solid or liquid food.  There was no prior history of 
dysphagia and the veteran denied chronic reflux symptoms, 
dyspepsia or hematemesis.  Clinical studies including a 
biopsy revealed poorly differentiated adenocarcinoma of the 
esophagus.  Additional private clinical records reveal 
subsequent radiation and chemotherapy treatment of the 
veteran's adenocarcinoma of the esophagus.  During a 
hospitalization in April 1997 the veteran gave a three-month 
history of dysphagia.  In May 1997, he underwent an 
esophagogastrectomy with gastric interposition for 
adenocarcinoma of the gastroesophageal junction.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110 (West 1991 & Supp. 1998).  
Service connection may also be granted for adenocarcinoma of 
the esophagus if such is manifested to a compensable degree 
within one year after separation from service.  38 
U.S.C.A.§§ 1101, 1112, 1113(West 1991 & Supp. 1998);
38 C.F.R.§§ 3.307, 3.309 (1998).  Service connection may also 
be granted for any disease diagnosed after service discharge 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d) (1998).  

The threshold question in regard to the issue of service 
connection for esophageal cancer, including on the basis of 
exposure to Agent Orange, is whether the veteran has met his 
burden of submitting evidence of a well-grounded (i.e. 
plausible) claim.  If not, the claim must fail and the VA has 
no further duty to assist the veteran in the development of 
the claim.  38 U.S.C.A.§ 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Board finds that the veteran has 
not submitted a well-grounded claim for service connection 
for esophageal cancer, including on the basis of exposure to 
Agent Orange.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical or otherwise 
competent evidence is required to make the case well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Lay 
statements by the veteran, regarding questions of medical 
diagnosis and causation, are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidence shows that the veteran was recently found to 
suffer from esophageal cancer for which he underwent surgery.  
Thus, the first requirement for a well-grounded claim under 
the requirements of Caluza has been met.  

However, the second and third requirements for a well-
grounded claim under Caluza have not been met.  There is no 
evidence of esophageal cancer during service or within the 
first year following the veteran's discharge from service.  
The first findings indicative of cancer of the esophagus date 
from early 1997, many years following separation from 
service.  Moreover, there is no competent evidence linking 
the veteran's currently diagnosed esophageal cancer to 
service.  

The veteran has asserted that his currently diagnosed 
esophageal cancer is a result of his exposure to Agent Orange 
during his military service in Vietnam.  The Board notes that 
when this case was remanded in November 1997, a veteran was 
presumed to have been exposed to Agent Orange if he had 
active service in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975.  However, subsequent to 
the Board's remand, the Court, in the case of McCartt v. 
West, 12 Vet. App. 164 (1999) held that the presumption of 
exposure to Agent Orange applies only to a veteran who served 
in Vietnam during the designated period and has a disease 
recognized in 38 C.F.R.§ 3.309(e) as being associated with 
exposure to Agent Orange.  Since the veteran's cancer of the 
esophagus is not among those listed under 38 C.F.R.§ 3.309(e) 
as associated with Agent Orange exposure, the veteran may not 
be presumed to have been exposed to this herbicide.  However, 
the Court in the McCartt case also indicated that exposure to 
Agent Orange may also be established by the evidence of 
record in the claims file.  In this case, the Board notes 
that the veteran is a recipient of the Combat Action Ribbon 
based on his Vietnam service.  In the Board's opinion this 
evidence establishes that the veteran served in areas of 
Vietnam which were sprayed with Agent Orange and is therefore 
sufficient to establish exposure to this herbicide.  

As noted above, esophageal cancer is not among those diseases 
enumerated under 38 C.F.R.§ 3.309(e) as being associated with 
Agent Orange exposure.  It is true that inclusion among the 
disorders listed in this provision is not the sole method of 
showing causation between a disease and exposure to Agent 
Orange.  See Combee v. Brown, 34 F3d 1039 (Fed Cir. 1994).  
However, in this case the veteran has not submitted any 
competent evidence which tended to show a link between his 
cancer of the esophagus and his exposure to Agent Orange 
during his service in Vietnam.  Accordingly, his esophageal 
cancer may not be considered as a residual of exposure to 
this herbicide.  

Since the veteran's cancer of the esophagus was not shown 
until many yeas after service, is not a disease listed in 38 
C.F.R. § 3.309(e) as being related to Agent Orange exposure, 
and is not otherwise associated with his period of service by 
competent evidence, his claim for service connection for 
cancer of the esophagus, including as a residual of exposure 
to Agent Orange, does not meet the requirements for a well 
grounded claim under the Courts' holding in Caluza, and must 
therefore be denied.  



ORDER

Service connection for cancer of the esophagus, including as 
a residual of exposure 
to Agent Orange, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

